Case 3:20-cv-00713-SB   Document 2       Filed 04/30/20        Page 1 of 1




         un tTEb Sfe<Tc5 b1csrR1c,
               U:U uz,T      1::.--cJ~     rJ) o   f2.   r<.Q fUtD




                 :So, v\ I Y1 G o F                fY)oT rorU




                                           &1120C~
                                              OL50(U
                                            BR(Q}V
                                            po J3o.><      (koo o
                                            5 {-{-fl f:.! DafU Of,~ .
                                                q 7-s -7 71
